Citation Nr: 0814716	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO. 01 08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound due to service-connected disabilities.


REPRESENTATION

 veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal. The appeal was last before the Board in July 2007, 
when it was remanded for a clarifying VA medical examination 
and readjudication by the RO. 

On October 17, 2002, a Deputy Vice Chairman of the Board 
granted a motion to advance this case on the docket, based on 
a finding of good cause. See 38 C.F.R. 
§ 20.900(c).

Having carefully reviewed the record, the Board regretfully 
finds that it must again REMAND the claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. VA will notify the  veteran 
if further action is required on his part.


REMAND

The veteran is seeking special monthly compensation, which is 
payable to individuals who are permanently bedridden or are 
so helpless as a result of service-connected disability as to 
be in need of the regular aid and attendance of another 
person under the criteria set forth in 38 C.F.R. § 3.352(a). 
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(b)(3) (2007). 

Although the veteran was afforded a VA medical examination 
pursuant to the Board's July 2007 remand, the examination is 
not sufficient for the Board to render an informed appellate 
decision, and the matter will be remanded for clarification 
from the VA examiner who conducted the October 2007 medical 
inquiry. See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

In determining the need for regular aid and attendance, the 
following factors will be accorded consideration: inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustments of appliances 
which normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); inability 
of a claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment. 38 C.F.R. § 
3.352(a) (2007). 

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination. Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed. They must be based on the 
actual requirement of personal assistance from others. Id.

Service connection is in effect for the postoperative 
residuals of an injury to the right median nerve, rated as 50 
percent disabling; post traumatic stress disorder (PTSD), 
rated as 50 percent disabling; postoperative residuals of 
injury to the right radial nerve, rated at 30 percent 
disabling; pterygium of the right eye, rated as 
noncompensable; and shell fragment wound scars of the back, 
rated as noncompensable. The combined disability rating is 80 
percent, and the veteran is in receipt of a total disability 
rating based upon individual unemployability. The question is 
whether his service-connected disabilities render him so 
helpless as to be in need of the regular aid and attendance 
of another person, as opposed to any nonservice-connected 
conditions.

The record indicates that the veteran has numerous non-
service-connected disorders; including dementia (April 2002 
letter by J.C., LBSW), the residuals of fractures of the left 
and right lower extremities and pelvic region sustained in 
one or more automotive accidents after military service 
(September 1983 VA medical examination), first degree 
spondylolisthesis (February 1978 non-VA medical report). 

First, the text of the October 2007 VA medical report 
indicates that although the veteran's C-file was reviewed, 
"medical records were: not requested by" the RO. Under the 
law, VA must provide medical examinations by examiners who 
have full access to and review of relevant evidence. Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995). The examiner's comment suggests 
that there may be medical evidence not reviewed by the 
examiner. In view of the uncertainties as to whether the 
veteran is in need of aid and attendance due to service-
connected disorders as are discussed below, the RO must 
ensure that the examiner's review is of all medical evidence. 
Indeed, this matter was remanded by the Court in March 2007 
because it was not clear whether previous VA examiners had 
reviewed the record.

With regard to the question of whether the veteran's service-
connected disorders render him helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another, the October 2007 VA examiner 
noted that the "veteran requires the assistance of another 
person for most of his activities of daily livings (sic) 
mainly because of his dementia." (Italics added). 

The Board is unable to ascertain to what degree the non-
service-connected dementia, as opposed to PTSD, is 
responsible for the veteran's inability to perform activities 
of daily living. Under the benefit-of-the-doubt doctrine, 
uncertainties as to the degree of impairment between non-
service-connected and service-connected disorders must be 
resolved in favor of the claimant. See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (Observing that when it is not 
possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition). 

The issue for resolution by the examiner therefore becomes 
whether the veteran's impairment from service-connected PTSD 
may be separated from such impairment resulting from non-
service-connected dementia. 

The October 2007 examination report also contains 
contradictory findings as to the effect on criteria-specific 
tasks that must be addressed. It indicates that the veteran 
is unable to dress and undress, bathe, and perform self-
grooming, and that he "gets very dizzy - possible (sic) from 
his medications." However, the examination report also 
indicates that the veteran's capacity to dress, undress, 
bathe, and self groom was characterized by "marked 
difficulty" thereby suggesting that the veteran retained an 
ability to perform these tasks. Further complicating, in that 
section of the examination report, the examiner notes that 
the effect on the veteran's capability to bathe is "mild;" 
to dress is "severe;" and to toilet and self-groom is 
"mild." 
	 
The veteran's service-connected disorders include the 
postoperative residuals of an injury to the right median 
nerve, rated as 50 percent disabling and postoperative 
residuals of injury to the right radial nerve, rated at 30 
percent disabling. The disorders are therefore characterized 
as "severe" and "moderate," respectively. See 38 C.F.R. 
§4.124a, Diagnostic Codes 8515 and 8514. Upon remand, the 
examiner will clarify into a consistent report the effect of 
the veteran's service-connected disorders on each of the 
regulatory criteria specific to the benefit he seeks - i.e., 
the examiner must clarify the degree to which the service-
connected right medial and right radial neurological 
disorders render him unable to perform the tasks as 
indicated. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected and non-service-connected 
disorders that must be addressed in the 
resolution of the claim for aid and 
attendance, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. After the passage of a reasonable 
amount of time or receipt of the 
veteran's response, the RO/AMC will 
return the claims folder, and a copy of 
this remand, to the VA examiner who 
conducted the October 2007 VA examination 
for Aid and Attendance. In so doing, the 
RO/AMC will ensure that the veteran's VA 
medical records are requested and 
provided to the examiner. In the event 
that the VA examiner is no longer 
employed by VA, or is otherwise 
unavailable, the RO/AMC will direct that 
the veteran undergo a clarifying VA Aid 
and Attendance examination, and any other 
necessary examinations by qualified 
physicians.

a. If such an examination or 
examinations by new VA examiners is 
or are conducted to determine the 
nature and extent of his service- 
connected disorders, the 
examinations scheduled must be of 
sufficient detail that the rating 
criteria for mental disorders, 
neurological disorders eye disorders 
and orthopedic/muscle disorders may 
be applied. The examiners are asked 
to describe all the veteran's health 
problems, both mental and physical, 
and their impact on his ability to 
perform the functions of daily 
living. The claims folder, and a 
copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand. All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in 
detail.

b. Whether the October 2007 examiner 
or new examiners respond to this 
inquiry, the examination report 
should include the specific 
questions/concerns of an aid and 
attendance/housebound examination, 
as are outlined above, into a 
consistent report specifically 
addressing:

(1) What is the extent of 
impairment resulting from 
service-connected PTSD, apart 
from the non-service-connected 
dementia on the veteran's 
capacity for to dress or 
undress himself, or to keep 
himself ordinarily clean and 
presentable; to feed himself 
through loss of coordination of 
upper extremities or through 
extreme weakness; inability to 
attend to the wants of nature; 
or incapacity, either physical 
or mental, which requires care 
or assistance on a regular 
basis to protect the claimant 
from hazards or dangers 
incident to his or her daily 
environment. 

(2) What is the extent of 
impairment resulting from 
service-right radial and medial 
neurological disorders, apart 
from the non-service-connected 
dementia or other non-service-
connected disorders, on the 
veteran's capacity for to dress 
or undress himself, or to keep 
himself ordinarily clean and 
presentable; to feed himself 
through loss of coordination of 
upper extremities or through 
extreme weakness; inability to 
attend to the wants of nature; 
or incapacity, either physical 
or mental, which requires care 
or assistance on a regular 
basis to protect the claimant 
from hazards or dangers 
incident to his or her daily 
environment. 

The RO/AMC should take such additional development action as 
it deems proper with respect to the claim, including the 
conduct of any other appropriate VA examinations not 
previously scheduled or those that are suggested by any 
examiner, and follow any applicable regulations and 
directives implementing the provisions of the VCAA as to its 
notice and development. Following such development, the 
RO/AMC should review and readjudicate the claim in accordance 
with applicable law, in particular the benefit-of-the-doubt 
doctrine. If any such action does not resolve the claims, the 
RO/AMC shall issue the  veteran a Supplemental Statement of 
the Case. Thereafter, the case should be returned to the 
Board, if in order.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



